Mahoney, P. J., and Kane, J.,
dissent and vote to affirm in a memorandum by Kane, J. Kane J. (dissenting). For the reasons stated in the dissent in People v Ramos (108 AD2d 209), we find that the issue of ineffective assistance of counsel should not be raised in County Court on a motion to vacate the judgment of conviction pursuant to CPL 440.10, but rather should be raised in this court by motion to recall or vacate the prior order of this court affirming the judgment of conviction. Defendant’s CPL article 440 motion was, therefore, properly denied.